Citation Nr: 0627145	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to 
June 1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly compensation based on the need for aid and 
attendance.  

The veteran was scheduled for a Travel Board hearing in 
May 2006.  That same month, he cancelled his hearing.  This 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran is not blind nor is his visual acuity in both 
eyes permanently impaired or 5/200 or less as a result of 
service-connected disability.  The veteran does not have 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, as a result of a service-connected disability.

2.  Because of non-service-connected disability, not service-
connected disability, the veteran is not able to adequately 
attend to the needs of daily living without the regular 
assistance of another person.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met. 38 U.S.C.A. §§ 1114(l) 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
352(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in June 2003 which asked 
him to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
duty to assist, the letter informed the appellant what 
evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claim.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for an increased compensation-aid and 
attendance claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished here, and 
proper subsequent VA process was performed.  The Board 
concludes, that to proceed to a decision on the merits would 
not be prejudicial to the appellant in this instance.  

Further, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim.  Subsequently, in April 2006, he was provided 
information needed to evaluate disabilities and determine the 
effective date of awards.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the veteran, and the Board may proceed with 
his case.  


II.  Special Monthly Compensation-Aid and Attendance

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In that regard, compensation 
at the aid and attendance rate is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the claimant be so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  "Bedridden" constitutes a condition which, 
through its essential character, actually requires that 
individuals remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for a lesser or greater portion of the day will not 
suffice.  38 C.F.R. § 3.352(a).

In the present case, service connection is in effect for 
paranoid schizophrenia and bilateral pes planus.  In 
addition, the veteran complains of a bilateral eye condition 
which affects his sight and for which he is not service-
connected.  

Indeed, the evidence supports a finding that the veteran has 
loss of vision, has been hospitalized and undergone surgery 
for various disabilities, and recently underwent a heart 
catheterization.  He has had blind training on two occasions.  
However, it is not shown that this level of disability is the 
result of service-connected disability.  Significantly, 
during the March 2005 VA examination for Aid and Attendance 
or Housebound status, the examiner indicated that the veteran 
was only able to walk about 80 to 100 yards before he had to 
stop because of shortness of breath and tightness in the 
chest and neck.  The veteran stated that he used to live 
alone, but primarily stayed with his girlfriend because he no 
longer felt confident of independent living because of his 
steady decrease in vision.  He stated that he needed help 
bathing on occasion, his girlfriend cooked for him, checked 
his blood sugars, and kept account of his many medications.  
He stated that he does clean and he is able to attend church.  
His girlfriend paid his bills for him and the examiner 
indicated that he is capable of handling his VA funds, but is 
compromised because of his poor sight.  He related that he 
did not want to have to start listening to voices or seeing 
things again, due to his service-connected schizophrenia.  
The VA examiner indicated that the veteran is in need of aid 
and attendance, but that it is not due to his service 
connected paranoid schizophrenia.  While the veteran is in 
need of regular aid and attendance of another person, it is 
not as a result of his service-connected disabilities, but, 
rather, due to his limited eyesight, along with other 
nonservice-connected impairment.  

The Board acknowledges that, the veteran is legally blind, 
but he is not service-connected for this disability.  
However, he is neither helpless nor bedridden due to his 
service-connected paranoid schizophrenia or bilateral pes 
planus.  Rather, the clear weight of the evidence is to the 
effect that the majority of the veteran's disability is the 
result of his nonservice-connected disability.  Overall, the 
evidence of record does not demonstrate that, due solely to 
the veteran's service-connected disabilities, he is unable to 
attend to the matters of daily living or to protect himself 
from the hazards of his environment. Consequently, special 
monthly compensation based on the need for the regular aid 
and attendance of another person is not warranted.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


